                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


MELODY CHAMBERLAIN                                        CIVIL ACTION

v.                                                        NO. 18-13683

EVOLUTION INSURANCE COMPANY,
DANNY JOHNSON, AND WHEEL WORX, LLC                        SECTION “F”



                           ORDER AND REASONS

     Before the Court is the plaintiff’s unopposed motion to

remand.     For the reasons that follow, the motion is GRANTED.

                               Background

     On November 1, 2017, Melody Chamberlain was riding as a

passenger in a vehicle traveling westbound on the I-10 in New

Orleans, Louisiana. When a vehicle being operated by Danny Johnson

attempted to change lanes, it struck the vehicle in which Ms.

Chamberlain was riding.       Nearly one year after the accident,

Chamberlain sued Evolution Insurance Company, Danny Johnson, and

Wheel Worx, LLC in Louisiana state court.          Although she alleges no

particular facts concerning the manifestation or nature of her

injuries,    Chamberlain   alleges   that    the   defendants’   negligence

caused an assortment of damages.            On December 13, 2018, Danny

Johnson and Wheel Worx, LLC removed the lawsuit to this Court,



                                     1
invoking the Court’s diversity jurisdiction.         The plaintiff now

moves to remand.

                                  I.
                                  A.
     Although the plaintiff challenges removal in this case, the

removing defendants carry the burden of showing the propriety of

this Court’s removal jurisdiction. See Manguno v. Prudential Prop.

& Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002); see also

Jernigan v. Ashland Oil, Inc., 989 F.2d 812, 815 (5th Cir. 1993).

Remand is proper if at any time the Court lacks subject matter

jurisdiction.   28   U.S.C.   §   1447(c).   Given    the   significant

federalism concerns implicated by removal, the removal statute is

strictly construed “and any doubt about the propriety of removal

must be resolved in favor of remand.”        Gutierrez v. Flores, 543

F.3d 248, 251 (5th Cir. 2008) (citation omitted); Gasch v. Hartford

Accident & Indem. Co., 491 F.3d 278, 281-82 (5th Cir. 2007)

(citations omitted).

                                       B.

     A defendant may generally remove a civil action filed in state

court if the federal court has original jurisdiction over the case

-- that is, if the plaintiff could have brought the action in

federal court from the outset.         See 28 U.S.C. § 1441(a).      To

exercise diversity jurisdiction, complete diversity must exist

                                  2
between the plaintiff and all of the properly joined defendants,

and the amount in controversy must exceed $75,000.          See 28 U.S.C.

§ 1332(a)(1).

     To determine whether it has jurisdiction, the Court must

consider the allegations in the state court petition as they

existed at the time of removal.          See Manguno, 276 F.3d at 723

(citing Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256,

264 (5th Cir. 1995)).        Louisiana law requires that a plaintiff

include “no specific amount of damages” in his prayer for relief.

La. Code Civ. Proc. art. 893. 1

     When the plaintiff has alleged an indeterminate amount of

damages, the removing party must prove by a preponderance of the

evidence that the amount in controversy exceeds $75,000.         Simon v.

Wal-Mart Stores, 193 F.3d 848, 850 (5th Cir. 1999); see also De

Aguilar v. Boeing Co., 47 F.3d 1404, 1412 (5th Cir. 1995).           This

showing may be made by either (1) showing that it is facially

apparent that the plaintiff’s claims likely exceed $75,000, or (2)

setting   forth   “summary    judgment   type   evidence”   of   facts   in

controversy that support a finding of the jurisdictional amount.




1But, “if a specific amount of damages is necessary to establish
. . . the lack of jurisdiction of federal courts due to
insufficiency of damages[,]” then “a general allegation that the
claim exceeds or is less than the requisite amount is required.”
La. Code Civ. Proc. art. 893.
                                3
Manguno, 276 F.3d at 723; Luckett v. Delta Airlines, Inc., 171

F.3d 295, 298 (5th Cir. 1999).          “[I]f it is facially apparent from

the petition that the amount in controversy exceeds $75,000 at the

time    of   removal,    post-removal        affidavits,    stipulations,    and

amendments reducing the amount do not deprive the district court

of jurisdiction.”       Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880,

883 (5th Cir. 2000).         If the removing defendant cannot show that

the amount in controversy is facially apparent, it may be able to

“set[] forth the facts in controversy – preferably in the removal

petition, but sometimes by affidavit – that support a finding of

the requisite amount.”        Luckett, 171 F.3d at 298.        If the petition

is   ambiguous   as     to   whether   the    alleged    damages   surpass   the

jurisdictional amount in controversy, the Court may consider a

post-removal     affidavit     that    clarifies   the     original   complaint.

Asociación Nacional de Pescadores a Pequeña Escala o Artesanales

de Colombia (ANPAC) v. Dow Química de Colombia, 988 F.2d 559, 565

(5th Cir. 1993), abrogated on other grounds by Marathon Oil Co. v.

Ruhgras, 145 F.3d 211, 214 (5th Cir. 1998), rev’d on other grounds,

526 U.S. 574 (1999).

       If the removing party satisfies its burden, the plaintiff can

only defeat removal by showing that it is “legally certain that

his recovery will not exceed the amount stated in the state

complaint.”      De Aguilar, 47 F.3d at 1412; see St. Paul Mercury
                                         4
Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938) (“It must

appear to a legal certainty that the claim is really for less than

the jurisdictional amount to justify dismissal.”).        Absent a

statute that restricts recovery, “[l]itigants who want to prevent

removal must file a binding stipulation or affidavit with their

complaints; once a defendant has removed the case, St. Paul makes

later filings irrelevant.”    De Aguilar, 47 F.3d at 1412 (quoting

In re Shell Oil Co., 970 F.2d 355, 356 (7th Cir. 1992) (per

curiam)).

                                II.

     In this case, the state court petition is ambiguous as to

whether the amount of damages surpass the jurisdictional amount in

controversy.   Moreover, the plaintiff has represented that her

damages do not exceed $75,000; she recently filed into the record

a stipulation, which states that her damages do not exceed $75,000,

and she agrees that she will neither demand nor accept damages in

excess of $75,000.   Where, as here, the state court petition is

ambiguous as to the amount in controversy, the Court may consider

a post-removal stipulation.   The defendants do not object that the

stipulation binds the plaintiff to a recovery of $75,000 or less,

and they do not oppose her motion to remand.

     Because the amount in controversy does not exceed $75,000,

this Court lacks subject matter jurisdiction based on diversity.
                                 5
Accordingly, IT IS ORDERED: that the motion to remand is hereby

GRANTED.

                          New Orleans, Louisiana, March 8, 2019


                             ______________________________
                                  MARTIN L. C. FELDMAN
                              UNITED STATES DISTRICT JUDGE




                               6
